Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 12, 2016

                                     No. 04-16-00366-CR

                                Christopher Tudor CISNEROS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 516540
                          Honorable Genie Wright, Judge Presiding


                                        ORDER

       The trial court has filed an amended certification stating that defendant has the right of
appeal. Accordingly, we reinstate this appeal and retain it on the docket of the court.
Appellant’s brief is due August 11, 2016.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court